983 So.2d 1289 (2008)
John JOHNSON, et al.
v.
ORLEANS PARISH SCHOOL BOARD, et al.
No. 2008-C-0671.
Supreme Court of Louisiana.
June 27, 2008.
In re Louisiana Insurance Guaranty Association as Successor to Southern American Insurance Co.;Defendant; Applying *1290 for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Diva. J, Nos. 95-13271, 93-14333, 94-5446, 94-12996; to the Court of Appeal, Fourth Circuit, No. 2006-CA-1223.
Denied.
CALOGERO, C.J., would grant.
VICTORY, J., would grant.